         Case 3:20-cr-00187-PDW Document 222 Filed 05/18/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,                      )
                                                )
                         Plaintiff,             )              Criminal No. 3:20-cr-187
                                                )
 vs.                                            )          DEFENDANT’S MOTION TO
                                                )                CONTINUE
 LEONA YOKI WASHINGTON,                         )
                                                )
                         Defendant.             )

       Comes now Leona Yoki Washington, by and through her attorney, Assistant Federal

Public Defender Chad Pennington, and moves the Court for its Order extending the trial setting

of June 29, 2021, as well as all related pretrial deadlines.

       As grounds, Defendant states:

       1.        Defendant made her initial appearance on October 23, 2020 in the Western

District of Washington, and was arraigned on December 1, 2020, on an Indictment, charging the

Defendant with Conspiracy to Possess with Intent to Distribute and Distribute Controlled

Substances and Tampering with a Witness, in violation of 21 U.S.C. § 846 and 18 U.S.C. §§

1512(b)(3), 1512(i), and 2.

       2.        The Court entered its Criminal Pretrial Order and Jury Trial Notice on December

30, 2020, setting the jury trial for February 23, 2021. Defense counsel filed a motion to continue

the trial on January 19, 2021, and the Court granted the motion. Trial is currently scheduled for

June 29, 2021.

       3.        Defendant received discovery from the government on December 14, 2020.

       4.        Defense counsel needs additional time to properly investigate this matter and

prepare for trial. Additional investigative work, based on a review of the discovery material, is
          Case 3:20-cr-00187-PDW Document 222 Filed 05/18/21 Page 2 of 3




necessary before defense counsel can competently advise the Defendant if a plea agreement or

trial is in his best interests.

        5.       Defense counsel has advised the Defendant of this motion, its purpose, and

constitutional and statutory right to a speedy trial, pursuant to 18 U.S.C. § 3161 et seq.

Defendant said she would consent to a continuance and has executed a written consent form,

which is being filed contemporaneously with this motion.

        6.       Defendant is currently detained at Northwest Regional Correctional Center in

Crookston, Minnesota.

        7.       The Government through Assistant United States Attorney Alexander Stock does

not object to this motion.

        8.       The undersigned, further, represents to the Court that this motion is made neither

for purposes of undue delay nor other improper reason. Counsel makes this request for the

Defendant in order to have the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.

        WHEREFORE, Defendant Leona Yoki Washington, requests that the Court continue the

trial setting to a time past June 29, 2021, and further, that all related pretrial deadlines be

continued.




                                                   2
 Case 3:20-cr-00187-PDW Document 222 Filed 05/18/21 Page 3 of 3




Dated this 18th day of May, 2021.

                            Respectfully submitted,

                            JASON J. TUPMAN
                            Federal Public Defender
                            By:

                              /s/ Chad Pennington
                            Chad Pennington
                            Assistant Federal Public Defender
                            Attorney for Defendant
                            Office of the Federal Public Defender
                            Districts of South Dakota and North Dakota
                            Federal Square, Second Floor
                            112 Roberts Street North, Suite 200
                            Fargo, ND 58102
                            Telephone: 701-239-5111
                            Facsimile: 701-239-5098
                            filinguser_SDND@fd.org




                                      3
